[Cite as State v. Moss, 2014-Ohio-5411.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                        Hon. W. Scott Gwin, J.
                                                  Hon. Sheila G. Farmer, J.
-vs-
                                                  Case No. 14-CA-3
TIMOTHY A. MOSS

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Fairfield County Common
                                               Pleas Court, Case No. 13 CR 301


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         December 4, 2014


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


GREGG MARX                                     DAVID A. SAMS
Prosecuting Attorney                           Box 40
Fairfield County, Ohio                         W. Jefferson, Ohio 43162
239 W. Main Street, Ste. 101
Lancaster, Ohio 43130
Fairfield County, Case No. 14-CA-3                                                         2

Hoffman, P.J.


         {¶1}    Defendant-appellant Timothy A. Moss appeals the judgment of forfeiture

of cash entered by the Fairfield County Common Pleas Court. Plaintiff-appellee is the

state of Ohio.

                                   STATEMENT OF THE CASE1

         {¶2}    On September 13, 2013, Appellant entered a plea of guilty to trafficking in

heroin, in violation of R.C. 2925.03(A)(2) and (C)(6)(d), and having weapons under

disability, in violation of R.C. 2925.03. The trafficking violation contained a forfeiture

specification pursuant to R.C. 2941.1417 and a specification for proximity to a school.

Specifically, the state sought forfeiture of $43,100 in cash found pursuant to a search of

Appellant's residence.

         {¶3}    Upon searching Appellant's residence, the officers found scales, plastic

baggies, knives, a stun gun, a calculator, and a notebook with Appellant’s name on the

front. The notebook contained names with differing dates and amounts. In the basement

of Appellant’s home, officers found two shotguns, two rifles, and two handguns. The

officers also found large amounts of marijuana, prescription pills, needles, over eight

grams of heroin, and $43,100 in currency. The currency included $120 in marked

money used by the Major Crimes Unit to purchase heroin in the controlled buy which

formed the basis for the trafficking charge. The buy money was placed in a recess over

the basement doorway.         The remainder of the money was divided into envelopes

throughout the basement and hidden in the insulation. The basement was padlocked

with a combination only known to Appellant. Firearms and drugs were found in close

1
    A rendition of the underlying facts is unnecessary for our resolution of the appeal.
Fairfield County, Case No. 14-CA-3                                                       3


proximity to the money. A coffee can contained $20,000 in cash with a large amount of

heroin. In addition, a large stack of cash was found in the joists of the house with

marijuana wrapped inside. The officers testified the area appeared to be a workstation

for Appellant.

       {¶4}      The trial court accepted Appellant’s plea of guilty to the charges, and

ordered forfeiture of all $43,100 in currency.

       {¶5}      Appellant appeals, assigning as error:

       {¶6}      "I. THE FORFEITURE OF DEFENDANT-APPELLANT'S PROPERTY

WAS     CONTRARY          TO    OHIO     LAW     AND      THE   STATE     AND     FEDERAL

CONSTITUTIONS."

       {¶7}      The issue presented is whether forfeiture is limited to the proceeds

derived from the indicted criminal offense or can include proceeds derived from any

criminal offense, including one(s) for which a defendant has not been convicted.

       {¶8}      R.C. 2981.02 governs forfeiture proceedings,

                 (A) The following property is subject to forfeiture to the state or a

       political subdivision under either the criminal or delinquency process in

       section 2981.04 of the Revised Code or the civil process in section

       2981.05 of the Revised Code:

                 (1) Contraband involved in an offense;

                 (2) Proceeds derived from or acquired through the commission of

       an offense; (Emphasis added.)

       {¶9}      Ohio courts have recognized there is nothing inherently illegal about

possessing cash. State v. Golston, 66 Ohio App. 3d 423, 431–432, 584 N.E.2d 1336
Fairfield County, Case No. 14-CA-3                                                        4

(1990), citing Chagrin Falls v. Loveman, 34 Ohio App. 3d 212, 217, 517 N.E.2d 1005

(1986). To prove cash is subject to forfeiture, the State must demonstrate it is more

probable than not, from all the circumstances, the cash was used in the commission of

a criminal offense or constituted proceeds from the commission of "an" offense. The

government is required to prove the money constitutes proceeds of “an offense,” not

necessarily proceeds of the offense at issue in the criminal case. Dayton Police Dept.

v. Thompson, 2nd Dist No. 24790, 2012-Ohio- 2660. “An offense” is any act that “could

be charged.” Id. A conviction is not required.

       {¶10} Here, Appellant was indicted on charges of engaging in a pattern of

corrupt activity, trafficking in heroin, possession of heroin, and having weapons under

disability. The officers testified herein they found scales, plastic baggies, knives, a stun

gun, a calculator and a notebook with Appellant’s name on the front near Appellant’s

bedroom during their search. The notebook contained names followed by dates and

amounts. In the basement of Appellant’s home, the officers found two shotguns, two

rifles, two handguns, large amounts of marijuana, including some wrapped in cash,

prescription pills, needles, heroin, and $43,100 in currency. The currency was stored

with the drugs or located nearby.

       {¶11} Based upon the foregoing, the trial court did not err in finding it was more

probable than not, from all the circumstances, Appellant used the cash or the cash

constituted proceeds from the commission of a criminal offense; therefore, subject to

forfeiture.

       {¶12} Appellant's assignment of error is overruled
Fairfield County, Case No. 14-CA-3                                                    5


      {¶13} The judgment of the Fairfield County Court of Common Pleas is affirmed.

By: Hoffman, P.J.

Gwin, J. and

Farmer, J. concur